Citation Nr: 0914072	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  06-12 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as obstructive sleep apnea, to include as due to 
undiagnosed illness.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 
1992.

This matter is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO). 

This case was remanded by the Board of Veterans' Appeals 
(Board) in April 2008 for further development and is now 
ready for disposition.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  Obstructive sleep apnea was not shown in service, not 
shown for years, and is not related to service.

3.  The Veteran's respiratory complaints have been attributed 
to a known clinical diagnosis of sleep apnea.


CONCLUSION OF LAW

A respiratory disorder, claimed as obstructive sleep apnea, 
was not incurred in or aggravated by service; nor is it shown 
to be due to undiagnosed illness as a result of service in 
the Southwest Asia theater during the Persian Gulf War.  
38 U.S.C.A. §§ 1110, 1117, 5103(a), 5103A (West 2002); 
38 U.S.C.A. §§ 3.159, 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease 
is shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117(a)(1) (2002); 38 C.F.R. § 3.317(a)(1) 
(2008).  

A "Persian Gulf veteran" is one, as here, who served in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  See 38 C.F.R. § 3.317.  A "qualifying chronic 
disability" includes: (A) an undiagnosed illness; (B) the 
following medically unexplained chronic multi symptom 
illnesses: chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as well as any other illness that 
the Secretary of VA determines is a medically unexplained 
chronic multi- symptom illness; and (C) any diagnosed illness 
that the Secretary determines, in regulations, warrants a 
presumption of service connection.  38 U.S.C.A. § 1117(a)(2) 
(2002); 38 C.F.R. § 3.317(a)(2)(i) (2008).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.

The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest. A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States.  38 C.F.R. § 3.317(a)(2), (5).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (2008).  

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, a veteran is not required 
to provide competent evidence linking a current disability to 
an event during service.  Gutierrez v. Principi, 19 Vet. App. 
1 (2004).  When determining whether a qualifying chronic 
disability became manifest to a degree of 10 percent or more, 
the Board must explain its selection of analogous Diagnostic 
Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
a veteran could conceivably be attributed to a known clinical 
diagnosis under other circumstances not presented in a 
particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98.

Service treatment records reflected that the Veteran was 
exposed to a large amount of smoke in the Burgan Oil Fields 
from February 24 to February 28, 1991.  Nonetheless, his 
April 1992 separation examination was negative for sleep 
apnea.  Therefore, the evidence does not show a chronic 
obstructive sleep apnea in service.

The record does not contain post-service medical evidence of 
treatment for or diagnosis of sleep apnea, or any symptoms 
reasonably attributed thereto, for many years after service 
discharge.  Specifically, the Veteran filed the initial claim 
for this disorder after he was diagnosed with severe 
obstructive sleep apnea following a sleep study in 2005, 
which had been scheduled in conjunction with a VA 
examination.  

The Board emphasizes the multi-year gap between the exposure 
to smoke in service (1991) and the sleep study results 
showing obstructive sleep apnea (2005).  There is over a 13-
year gap between service and the first diagnosis of sleep 
apnea.  The lack of complaints of or treatment for 
obstructive sleep apnea for many years after service 
constitute negative evidence.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

The Board has considered statements from the Veteran 
asserting continuity of symptoms.  The Board acknowledges 
that lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of 
the lack of contemporaneous medical evidence.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the Veteran's reported history 
of continued sleep apnea symptomatology since active service 
is inconsistent with the other evidence of record.  Indeed, 
while he stated that his disorder began in service, the 
separation examination was absent of any complaints, and, in 
fact, the Veteran denied having or ever having had frequent 
trouble sleeping.  Moreover, the post-service evidence does 
not reflect treatment related to sleep apnea for many years 
following active service.  

The Board has weighed the Veteran's statements as to 
continuity of symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  

The 2008 Board remand requested another VA medical 
examination and opinion to provide an opinion as to whether 
there was a 50 percent probability or greater that the 
Veteran's obstructive sleep apnea was related to his exposure 
to the smoke from the burning oil fields or any other 
incident of service.  A new examination was provided as the 
2005 VA examiner was no longer a regular staff member at the 
VA medical facility.  

The 2008 VA examination report noted that the medical records 
were reviewed.  The examination report noted "April 15, 
1992, exit physical with notation of frequent trouble 
sleeping;" however, this is presumably a typographical error 
as the Veteran checked "no" to "frequent trouble sleeping" 
in the self-report of medical history form completed on that 
date.  

The examiner also noted that the Veteran reported in a May 
2005 letter that he was first advised by family members in 
1991 while on leave that he would sometimes stop breathing.  
He reported during his 2005 VA examination that his wife 
stated he snored loudly and sometimes stopped breathing while 
sleeping.  He also reported that his loud snoring with his 
apnea had gotten worse and that he felt tired during the day 
because he did not get a good night's sleep.  

The 2008 examiner opined that "the veteran's sleep apnea is 
less likely than not related to his in-service exposure to 
smoke containing high levels of sulfur or any other incident 
of service."  The examiner explained that "[t]here are 
multiple causes for sleep apnea, a few of which are nasal 
obstruction, obesity, endocrine problems, and other 
conditions."  The examiner concluded that "[i]t would be 
speculative to determine exactly the etiology of the 
veteran's obstructive sleep apnea."

Thus, the examiner was unable to link the Veteran's sleep 
apnea to his active duty service with the required degree of 
certainty.  See 38 C.F.R. § 3.102 (when considering 
application of the benefit-of-the-doubt doctrine, reasonable 
doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility); 
see also Bloom v. West, 12 Vet. App. 185 (1999) (a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty).

In this case, the Board finds that the VA examination was 
adequate for evaluation purposes.  While the examiner was 
unable to establish a causal relationship because of 
speculation, he provided a reasoned basis for his inability 
to provide a definitive opinion, noting that the causes of 
sleep apnea are numerous.  Therefore, the Board finds the VA 
examiner's opinion to be of probative value.

Next, the Board has also considered the Veteran's statements 
asserting a relationship between his currently-diagnosed 
sleep apnea and active duty service.  The Board emphasizes 
that he is competent to state that he has experienced snoring 
and problems sleeping over time.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
obstructive sleep apnea, including whether it is an 
undiagnosed illness, is not the type of disorder that a lay 
person can provide competent evidence on questions of 
etiology or diagnosis.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

The Board will now consider the Veteran's contention that his 
sleep apnea is a manifestation of an undiagnosed illness 
incurred in the Persian Gulf.  After a review of the record, 
it is determined that the provisions of 38 C.F.R. § 3.317 do 
not serve as a basis for an award of service connection for 
the Veteran's obstructive sleep apnea.  Again, the 
presumption under 38 C.F.R. § 3.317 only operates where the 
evidence demonstrates an undiagnosed illness, i.e., one that 
is not attributed to any known clinical diagnoses.  

Here, the evidence of record contains two diagnosis of sleep 
apnea, VA and private, which are both based on the findings 
of separate sleep studies.  Therefore, since the medical 
evidence of record has associated the Veteran's 
symptomatology with a known clinical diagnosis of sleep 
apnea, the Board finds that he is precluded from entitlement 
to presumptive service connection under 38 C.F.R. § 3.317.  

In conclusion, the competent evidence of record fails to show 
that the Veteran's currently-diagnosed sleep-related 
respiratory disorder is causally related to active service.  
Moreover, as his sleep apnea is attributable to a known 
clinical diagnosis, a grant of presumptive service connection 
under 38 C.F.R. § 3.317 is precluded.  As the preponderance 
of the evidence is against his claim for service connection 
for a respiratory disorder, the benefit of the doubt rule is 
not applicable.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2005 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

A supplemental statement of the case was thereafter issued in 
June 2006, curing any timing problem.  Therefore, adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained service treatment records.  The 
Veteran provided private medical treatment records for his 
sleep disorder.  Next, specific VA medical opinions pertinent 
to the issue on appeal were obtained in March 2005 and May 
2008.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a respiratory disorder, claimed as 
obstructive sleep apnea, to include as due to undiagnosed 
illness is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


